DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein each correlation thread has a priority blocking queue; and a digital pulse analyzer unit (DPAU) communicatively coupled to the back end radar pulse processing computing device, wherein the DPAU is configured 2Appl. No. 16/736,538 Response to the Office Action dated 06/06/2022 to: receive radar energy; digitize the radar energy to produce pulse descriptor words (PDWs); and output the PDWs to the back end radar pulse processing computing device; Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein each new radar track and each updated existing radar track, wherein each correlation thread has a priority blocking queue receiving, by a digital pulse analyzer unit (DPAU) communicatively coupled to the back end radar pulse processing computing device, radar energy; digitizing, by the DPAU, the radar energy to produce pulse descriptor words (PDWs); and outputting, by the DPAU, the PDWs to the back end radar pulse processing computing device; Referring to Claim 16, the prior art of record does not disclose nor suggest it be an obvious modification wherein execution of each of the at least some of the correlation threads results in at least one of: at least one new radar track or at least one updated existing radar track; output each new radar track and each updated existing radar track; halt each of particular correlation threads having empty queues; and maintain a hash map of active correlation threads and halted correlation threads such that the halted correlation threads are reusable when the halted correlation threads' queues are repopulated; and a digital pulse analyzer unit (DPAU) communicatively coupled to the back end radar pulse processing computing device, wherein the DPAU is configured to: receive radar energy; digitize the radar energy to produce pulse 6Appl. No. 16/736,538Response to the Office Action dated 06/06/2022descriptor words (PDWs); and output the PDWs to the back end radar pulse processing computing device; Referring to Claim 17, the prior art of record does not disclose nor suggest it be an obvious modification wherein execution of each of the at least some of the correlation threads results in at least one of: at least one new radar track or at least one updated existing radar track; output each new radar track and each updated existing radar track; execute a predetermined maximum number of the correlation threads in parallel at a given time; and place at least one of the correlation threads having the populated queues in a thread queue if a number of the correlation threads having the populated queues exceeds the predetermined maximum number; and a digital pulse analyzer unit (DPAU) communicatively coupled to the back end radar pulse processing computing device, wherein the DPAU is configured 8Appl. No. 16/736,538 Response to the Office Action dated 06/06/2022 to: receive radar energy; digitize the radar energy to produce pulse descriptor words (PDWs); and output the PDWs to the back end radar pulse processing computing device.
Claims 2-13 are dependent on Claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646